FILED
                             NOT FOR PUBLICATION                               FEB 29 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JESSE GRANT, III,                                  No. 10-17902

               Plaintiff - Appellant,              D.C. No. 5:07-cv-06191-JF

  v.
                                                   MEMORANDUM *
W. CHEA, Officer #1675, Alameda
County; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       California state prisoner Jesse Grant, III, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging excessive force

in connection with his arrest. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we

affirm.

      The district court properly granted summary judgment on Grant’s excessive

force claims because Grant failed to raise a genuine dispute of material fact as to

whether either Varela or Chea was driving the vehicle that allegedly struck Grant’s

motorcycle. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (“There is ...

no genuine issue of fact if, on the record taken as a whole, a rational trier of fact

could not find in favor of the party opposing the motion.”)

      The district court did not abuse its discretion by denying Grant’s motion for

reconsideration because Grant provided no basis for reconsideration. See Sch.

Dist. No. 1J, Multnomah Cnty., Or v. AcandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for reconsideration under

Federal Rule of Civil Procedure 59(e) or 60).

      Grant’s remaining contentions are unpersuasive.

      AFFIRMED.




                                            2                                     10-17902